Citation Nr: 1822353	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-29 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left hip and groin condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from October 2010 to May 2011. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2016, the Board remanded the claim for an examination with an orthopedist or other qualified medical professional to determine whether there was current disability or diagnosis. Detroit VA Medical Center (VAMC) attempted to schedule the examination by letter and phone without response from the Veteran. Neither the Veteran, nor his representative, provide good cause or requested a rescheduled examination. Thus, the claim will be decided based on the evidence of record. See 38 C.F.R. § 3.655 (2017).


FINDING OF FACT

The preponderance of the evidence is against a finding of current left hip and groin disability.


CONCLUSION OF LAW

The criteria for service connection for left hip and groin condition have not been met. 38 U.S.C. §§ 1110, 5107 (2012), 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). The Board finds VA has met the duties to notify and assist. A March 2012 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. VA obtained the records reported by the Veteran. VA provided an examination in May 2013.

By November 2016 remand, the Board found another VA examination was warranted. Detroit VAMC attempted to schedule the examination by letter and phone without response from the Veteran. An April 2017 supplemental statement of the case (SSOC) notified the Veteran and his representative that due to the inability to schedule the examination with the Veteran, the claim would be determined based on the current evidence of record. In January 2018, the Veteran's representative submitted an informal hearing presentation that acknowledged the Veteran's failure to respond, but did not provide good cause or request a rescheduled examination. Thus, the Board finds VA has met the duty to assist and the claim will be decided based on the evidence of record. 38 C.F.R. § 3.655.

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304. In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends he injured his hip in service and should be service-connected for this condition. See August 2014 substantive appeal.

Service treatment records (STR) show a November 2010 treatment visit for complaints of left groin pain for 5 days, with increased pain after a 5 mile walk the day prior. He reported pain was worse with weight-bearing. Physical examination showed left hip inguinal ligament tenderness on palpitation and left hip tenderness observed with ambulation. An assessment was give of joint pain, localized to hip.

Post-service treatment records show a May 2013 VA examination evaluating the hip and thigh. The Veteran reported an in-service injury was at first thought to be a pulled muscle, but was later determined to be stress changes in the left inferior pubic remus. He reported pain in the bilateral hips. He reported not taking any medication or seeking treatment at the time. Physical examination revealed full range of motion. No problems were observed with the groin muscles. Bilateral hip x-rays were unremarkable. The examiner reported the Veteran had subjective pain in the bilateral hips by history, without any objective evidence.

In June 2013, the Veteran stated he thought the May 2013 VA examiner had poor bedside manner and a bad attitude. He felt the examiner thought he was lying. The Veteran stated his primary care doctor told him that the constant pain in his lower back and hips is likely from him overcompensating for his in-service injury.

In his August 2014 substantive appeal, the Veteran stated he was entitled to compensation for a hip fracture he suffered in basic training. He reported that at the time, the pain was so bad he could not tie his boots or climb to his bunk. He reported that to this day, his hips crack and pop when he moves. He reported his personal physician told him his gait would get worse and eventually he would have trouble with his back. He again stated he felt the May 2013 VA examiner was rude and made him uncomfortable.  

In November 2016, the Board remanded the claim for a new examination. The Veteran failed to respond to attempts by the VAMC to schedule a new examination. Therefore, the Board must make the decision based on the evidence of record. See 38 C.F.R. § 3.655.

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427 (2006).

In this case, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a current disability affecting the left hip and groin. While the Veteran has reported hip pain, a diagnosis of pain is not a disability for which service connection may be awarded. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted). In this case, there is no underlying diagnosed malady or condition shown in the medical evidence of record concerning a left hip or groin disability.

The Veteran is competent to report left hip pain and popping, but is not competent to diagnose or determine the etiology of those symptoms, as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Therefore, there is no competent evidence of a currently diagnosed left hip or groin disability during the period on appeal. In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

As the preponderance of the evidence is against the claim, service connection for a left hip and groin condition must be denied. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. 
§ 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left hip and groin disability is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


